Case 3:20-cv-07899-AET-LHG Document1 Filed 06/29/20 Page 1 of 31 PagelD: 1

Steven J. Luckner, Esq.

OGLETREE, DEAKINS, NASH,
SMOAK & STEWART, P.C.

10 Madison Avenue, Suite 400

Morristown, New Jersey 07960

Telephone: (973) 656-1600

Facsimile: (973) 656-1611

Attorneys for Defendant Teladoc Health, Inc.

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

NICHOLAS CAUGHEL, : Hon,
: Civ. Action No::

 

Plaintiff,

v. :
: NOTICE OF REMOVAL & LOCAL

TELADOC HEALTH, INC., JOHN DOES (1- : CIVIL RULE 11.2 CERTIFICATION
10) (fictitious names of unknown persons) and

ABC COMPANIES (1-10) (fictitious names of

unknown entities),

Defendants.

 

 

TO: CHIEF JUDGE AND JUDGES OF
THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

ON NOTICE TO:

Christopher J. Eibleler, Esq.

SMITH EIBELER, LLC

101 Crawfords Corner Roade, Suite 1-105R:
Holmdel, New Jersey 07733

Attorneys for Plaintiff

Michelle M. Smith, Esq., Clerk
The Superior Court of New Jersey
Richard Hughes Justice Complex
6th Floor North Wing

Trenton, New Jersey 08625

Clerk, Superior Court of New Jersey
Law Division —- Monmouth County
Case 3:20-cv-07899-AET-LHG Document1 Filed 06/29/20 Page 2 of 31 PagelD: 2

71 Monument Park
Freehold, New Jersey 07728-1266

HONORABLE JUDGES:

Defendant Teladoc Health, Inc. (“Defendant”), by and through its counsel, Ogletree,
Deakins, Nash, Smoak & Stewart, P.C., hereby notices the removal of this action, pursuant to 28
U.S.C. §§ 1331, 1332, 1367, 1441, and 1446, to the United States District Court for the District
of New Jersey, and as grounds therefore show as follows:

L TIMELINESS OF REMOVAL

1, On or about May 27, 2020, Plaintiff Nicholas Caughel (“Plaintiff”) commenced a
civil action against Defendant in the Superior Court of New Jersey, Monmouth County, entitled
Nicholas Caughel vs. Teladoc Health, Inc., Docket No.: MON-L-1637-20.

2. Plaintiff effected service of the Summons and Complaint on Defendant on June 2,
2020 by delivering a copy of the Summons and Complaint to the Defendants registered agent for
service of process. A copy of the Summons, Complaint, Civil Case Information Statement, and
Track Assignment Notice, are attached hereto as Exhibit A.

3. This is the only process, pleading, or order known by Defendant to have been
served in this action.

4, Pursuant to 28 U.S.C. § 1446(b), a Notice of Removal must be filed within 30
days after the receipt by defendant, through service or otherwise, of the Complaint.

5. Accordingly, pursuant to 28 U.S.C. § 1446(b), this Notice of Removal has been
timely filed within 30 days after receipt by any defendant, through service or otherwise, of the
Complaint.

Il. VENUE
Case 3:20-cv-07899-AET-LHG Document1 Filed 06/29/20 Page 3 of 31 PagelD: 3

6. The New Jersey Superior Court, Monmouth County, is located within the District
of New Jersey. 28 U.S.C. § 110. Therefore, venue is proper in this Court because it is the
“district and division embracing the place where such action is pending.” 28 U.S.C. § 1441(a).

I. FIRST BASIS FOR REMOVAL — FEDERAL QUESTION

7. This action is properly removable under 28 U.S.C. § 1331, because the United
States District Court has original jurisdiction pursuant to 28 U.S.C. § 1331, which provides that
“The district courts shall have original jurisdiction of all civil actions arising under the
Constitution, laws, or treaties of the United States.”

8. Plaintiff's Complaint alleges that Defendant violated the Family and Medical
Leave Act, 29 U.S.C.S. §2601 et seg., and asserts related claims under the New Jersey Law
Against Discrimination, N.J.S.A. 10:5-1 et seg. (“NJLAD”) and the New Jersey Family Leave
Act N.J.S.A. 34:11B-1, ef seg. See Count I of the Complaint attached hereto as Exhibit A. By
asserting claims under federal law, the Family and Medical Leave Act, Plaintiffs Complaint
asserts a federal question under 28 U.S.C. § 1331.

9. Accordingly, this case is properly removable under 28 U.S.C. § 1331.

IV. SECOND BASIS FOR REMOVAL - DIVERSITY JURISDICTION

10. This action is properly removable under 28 U.S.C. § 1332(a), because the United
States District Court has original jurisdiction in this case under 28 U.S.C. § 1332(a), which
provides that “The district courts shall have original jurisdiction in all civil actions where the
matter in controversy exceeds the sum or value of $75,000, exclusive of interest and costs, and is
between (1) citizens of different states....” Here, the amount in controversy exceeds the sum or

value of $75,000, exclusive of interest and costs, and is between citizens of different states. This
Case 3:20-cv-07899-AET-LHG Document1 Filed 06/29/20 Page 4 of 31 PagelD: 4

was true at the time of filing of the Complaint and remains true at the time of the filing of this
Notice of Removal.
A. AMOUNT IN CONTROVERSY

11. This is an action to recover damages for alleged violations of the Family and
Medical Leave Act, the New Jersey Family Leave Act and the NJLAD. According to the
Complaint, Plaintiff seeks an award of compensatory damages, including front and back pay;
punitive damages; emotional distress damages; costs of suit; and attorneys’ fees. See Complaint,
Wherefore Clause. Based on the allegations in the Complaint, the amount in controversy
exceeds the sum or value of $75,000, exclusive of interest and costs. See Raspa v. Home Depot,
533 F. Supp. 2d 514, 522 (D.N.J. 2007); Uddin v. Sears, Roebuck & Co., 2014 WL 316988, *5
(D.N.J. Jan. 27, 2014).

B. DIVERSITY OF CITIZENSHIP

12. A corporation shall be deemed to be a citizen of every State and foreign state by
which it has been incorporated and of the State or foreign state where it has its principal place of
business. 28 U.S.C. § 1332(c)(1). A corporation has its principal place of business where its
high level officers direct, control, and coordinate the corporation’s activities, ie., its “nerve
center,” which will typically be found at its corporate headquarters. Hertz Corp. v. Friend, 559
U.S. 77 (2010).

13. According to the Complaint, Plaintiff is a citizen of the State of New Jersey. See
Complaint, Introductory Paragraph.

14. Teladoc Health, Inc. is a corporation organized under the laws of the State of
Delaware and having its principal place of business in the State of New York. Defendant

therefore is a citizen of Delaware and New York within the meaning of 28 U.S.C. § 1332.
Case 3:20-cv-07899-AET-LHG Document1 Filed 06/29/20 Page 5 of 31 PagelD: 5

15. Accordingly, complete diversity of citizenship exists.

V. SUPPLEMENTAL JURISDICTION

16. This Court has supplemental jurisdiction over Plaintiff's state law New Jersey
Family Leave Act and NJLAD claims. Pursuant to 28 U.S.C. § 1367, this Court has
supplemental jurisdiction over all other claims that are so related to Plaintiff's federal causes of
action “that they form part of the same case or controversy under Article III of the United States
Constitution.” State law claims fall within this Court’s supplemental jurisdiction when they
share with the federal claims “a common nucleus of operative fact ... such that [the plaintiff]
would ordinarily be expected to try them all in one judicial proceeding.” United Mine Workers
of Am. v. Gibbs, 383 U.S. 715, 725 (1966).

17. Here, Plaintiff's New Jersey Family Leave Act and NJLAD claims arise out of a
common nucleus of operative facts pertinent to his Federal Family and Medical Leave Act
claims. Indeed, both the state and federal claims arise out of Plaintiff's employment with
Defendant; Plaintiff's taking of family leave; and Plaintiff's termination. Therefore, this Court
has supplemental jurisdiction over Plaintiff's state law claims pursuant to 28 U.S.C. § 1367.
Moreover, there is no reason why this Court should not exercise supplemental jurisdiction over
Plaintiff's state law claims. Plaintiffs state law claims neither raise novel or complex issues of
State law nor predominate over the claims over which this Court has original jurisdiction, and
there are no exceptional circumstances or other compelling reasons for this Court to decline
supplemental jurisdiction. See 28 U.S.C. § 1367(c). Thus, removal is proper under 28 U.S.C. §
1441(c).

VI. CONCLUSION

18. Defendants have not previously sought similar relief.
Case 3:20-cv-07899-AET-LHG Document1 Filed 06/29/20 Page 6 of 31 PagelD: 6

19. To date, Defendants have not filed a responsive pleading in Plaintiff's State court
action, and no other proceedings have transpired in that action.

20. Pursuant to 28 U.S.C. § 1446, copies of this Notice of Removal have this day
been served by overnight mail upon Plaintiffs counsel, and upon the Clerk of the Superior Court
of New Jersey, and the Clerk of the Superior Court in Monmouth County, New Jersey.

21. By removing this matter, Defendants do not waive or intend to waive any defense,
including but not limited to insufficiency of process and insufficiency of service of process.

WHEREFORE, Defendants respectfully request that this Honorable Court take
jurisdiction of this action and issue all necessary orders and process to remove said action from
the Superior Court of New Jersey, County of Monmouth, to the United States District Court for

the District of New Jersey.

Respectfully Submitted,

OGLETREE, DEAKINS, NASH,
SMOAK & STEWART, P.C.
Attorneys for Defendant

By:  s/Steven J. Luckner
Steven J. Luckner, Esq.
10 Madison Avenue, Suite 400
Motristown, New Jersey 07960
steven.luckner@ogletreedeakins.com

Dated: June 29, 2020
Case 3:20-cv-07899-AET-LHG Document1 Filed 06/29/20 Page 7 of 31 PagelD: 7

CERTIFICATION PURSUANT TO LOCAL RULE 11.2

 

I, Steven J. Luckner, Esq., counsel for Defendant, certify that the matter in controversy is
not the subject of any other action pending in any court, or of any pending arbitration or

administrative proceeding.

Respectfully Submitted,

OGLETREE, DEAKINS, NASH,
SMOAK & STEWART, P.C.
Attorneys for Defendant

By: — s/ Steven J. Luckner
Steven J. Luckner, Esq.
10 Madison Avenue, Suite 400
Morristown, New Jersey 07960
steven.luckner@ogletreedeakins.com

 

 

Dated: June 29, 2020
Case 3:20-cv-07899-AET-LHG Document1 Filed 06/29/20 Page 8 of 31 PagelD: 8

EXHIBIT A

 
Case 3:20-cv-07899-AET-LHG Document1 Filed 06/29/20 Page 9 of 31 PagelD: 9

SMITH EIBELER, LLC

Christopher J. Eibeler, Esq. 1D#031772004
Meghan Chrisner-Keefe, Esq. 1D#21052011
101 Crawfords Corner Road, Suite 1-105R
Holmdel, NJ 07733

(732) 444-1300

Attorneys for Plaintiff.

 

X

 

SUPERIOR COURT OF NEW JERSEY
NICHOLAS CAUGHEL, ‘': LAW DIVISION: MONMOUTH COUNTY
DOCKET NO.: MON-L-001637-20
Plaintiff,
Civil Action

vi

TELADOC HEALTH, INC., JOHN DOES (1-10) ot SUMMONS
(fictitious names of unknown persons) and : .
ABC COMPANIES (1-10) (fictitious names of

unknown entities),

Defendants.

 

THE STATE OF NEW JERSEY TO:

TELADOC HEALTH, INC:
Corporation Service Company d/b/a CSC Lawyers Inc
211 E. 7** Street, Suite 620
Austin, TX 78701

The plaintiff, named above, has filed a lawsuit against you in the Superior Court of New Jersey.
The Compiaint attached to this Summons states the basis for this lawsuit. If you dispute this Complaint,
you or your attorney must file a written answer or motion and proof of service with the deputy clerk
of the Superior Court in the county listed ‘above within 35 days from the date you received this
Summons, not counting the date you received it. (A directory of the addresses of each deputy clerk of
the Superior Court is available in the Civil Division Management Office in the county listed above and
online at http://www. judiciary.state.nj.us/pro se/10153_deptyclerklawref.pdf.) If the complaint is one
in foreclosure, then you must file your written answer or motion and proof of service with the Clerk of
the Superior Court, Hughes Justice Complex, CN-971, Trenton, NJ 08625-0971. A filing fee payable to
the Treasurer, State of New Jersey and a completed Case Information Statement (available from the
deputy clerk of the Superior Court) must accompany your answer or motion when it is filed. You must
also send a copy of your answer or motion to plaintiffs’ attorney whose name and address appear
above, or to plaintiffs, if no attorney is named. A telephone call will not protect your rights; you must
Case 3:20-cv-07899-AET-LHG Document1 Filed 06/29/20 Page 10 of 31 PagelD: 10

file and serve a written answer or motion (with fee of $175.00 and completed Case Information
Statement) if you want the court to hear your defense.

If you do not file and serve a written answer or motion within 35 days, the court may enter a
judgment against you for the relief plaintiff demands, plus interest and costs of suit. If judgment is
entered against you, the Sheriff may seize your money, wages or property to pay all or part of the
judgment.

If you cannot afford an attorney, you may call the Legal Services office in the county where
you live or the Legal Services of New Jersey Statewide Hotline at 1-888-LSNJ-LAW (1-888-576-5529). If
you do not have an attorney and are not eligible for free legal assistance, you may obtain a referral to
an attorney by calling one of the Lawyer Referral Services. A directory with contact information for
local Legal Services Offices and Lawyer Referral Services is available in the Civil Division Management
Offic in the county listed above and online at

.state.nj.us/prose/10153_deptyclerklawref.pdf.

   
 

Dated: May 29, 2020 [s/ Michelle M. Smith
MICHELLE M. SMITH,

Clerk of the Superior Court

Name of Defendants to be served: TELADOC HEALTH, INC.

Address for Service: TELADOC HEALTH, INC.
Corporation Service Company d/b/a CSC Lawyers Inc
211 E. 7% Street, Suite 620
Austin, TX 78701
Case 3:20-cv-07899-AET-LHG Document1 Filed 06/29/20 Page 11 of 31 PagelD: 11
MON-L-001637-20 05/27/2020 1:34:18 PM Pg 1 of 19 Trans ID: LCV2020947811

SMITH EIBELER, LLC

Christopher J. Eibeler, Esq. 1D#031772004

Meghan Chrisner-Keefe, Esq. ID#21052011
101 Crawfords Corner Road, Suite 1-105R

Holmdel, NJ 07733

(732) 444-1300

Attorneys for Plaintiff

 

x

: SUPERIOR COURT OF NEW JERSEY
NICHOLAS CAUGHEL, : LAW DIVISION: MONMOUTH COUNTY

DOCKET NO.:
Plaintiff,
Civil Action

v.
TELADOC HEALTH, INC., JOHN DOES (1-10) : COMPLAINT AND JURY DEMAND

(fictitious names of unknown persons) and
ABC COMPANIES (1-10) (fictitious names of
unknown entities),

Defendants.

x

 

Plaintiff, Nicholas Caughel, having an address of 99 Manor Parkway, Lincroft, New Jersey
(hereafter “Plaintiff’) by way of Complaint against Defendants, Teladoc Health, Inc., John Does
(1-10) (fictitious names of unknown persons) and ABC Companies (1-10) (fictitious names of
unknown entities), (hereafter collectively referred to as “Defendants”), says as follows:

FACTS COMMON TO ALL COUNTS

1. Defendant, Teladoc Health, Inc. (“Teladoc” or the “Company”) is an industry-
leading technology company that specializes in virtual healthcare, connecting medical
professionals to their patients via telephone, video or iPhone application. Teladoc is located at

1945 Lakepointe Drive, Lewisville, Texas.
Case 3:20-cv-07899-AET-LHG Document1 Filed 06/29/20 Page 12 of 31 PagelD: 12
MON-L-001637-20 05/27/2020 1:34:18 PM Pg 2 of 19 Trans ID: LCV2020947811

2. Defendants ABC Companies (1-10) are fictitious sole proprietorships, companies,
limited liability companies, partnerships, and/or other companies/entities which are not
specifically named Defendants, who are unknown to Plaintiff at this time but which may be
identified during discovery in this matter and which are responsible to Plaintiff for the claims set
forth herein and/or which companies are responsible to Plaintiff as an employer, joint employer,
alter ego, integrated employer and/or an aider and/or abettor for claims set forth herein.

3. Defendants John Does (1-10) are fictitious persons who are not specifically named
Defendants, who are unknown to Plaintiff at this time, but who may be identified during
discovery in this matter and who are responsible to Plaintiff for the claims set forth herein.

4, Plaintiff began his employment with the Company on or about March 1, 2016, in
the position of Director of Digital Marketing.

5, As Director of Digital Marketing, Plaintiff's duties and responsibilities included but
was not limited to developing strategies for reaching eligible members, building awareness and
understanding of the Teladoc service, driving registration and engagement of the product
through social, search, retargeting and digital display, streaming tv and radio.

6. Plaintiff consistently performed above the Company's expectations throughout
his employment. )

7. Plaintiff's satisfactory job performance is reflected in his positive performance
evaluations and performance-based bonuses he received throughout his employment.

8. More specifically, Plaintiff's manager wrote the following comments in Plaintiff's

2016 Annual Performance Review:
Case 3:20-cv-07899-AET-LHG Document1 Filed 06/29/20 Page 13 of 31 PagelD: 13

MON-L-001637-20 05/27/2020 1:34:18 PM Pg 3 of 19 Trans ID: LCV202094781 14

i. “Nick single handedly established a digital marketing program for
Teladoc. He successfully launched, learned and evolved strategies
across multiple paid media channels. He also played an important role
in establishing channel attribution reporting.”

ii. “Nick is doing a great job at driving impact and campaign effectiveness
at the broad scale Teladoc level.”

iii. “Nick is an extremely valuable member of our team.”

wv. “Nick brought a great level of industry insights and thought leadership
that helped shape our priorities, focus areas and strategies.”

9. Further, Plaintiff's manager wrote the following comments in Plaintiff's 2016

Annual Performance Review:

i. “Nick is our resident ad tech expert. He proactively identifies cutting
edge trends and spearheads implementation of these advancements
at Teladoc.”

ii. “He is always willing to try new technologies and take calculated risks
to help us grow and advance our digital capabilities. His energy and
enthusiasm are infectious.”

iii. “Nick successfully expanded our digital reach in 2017. He identified and
implemented new strategies to scale our reach and advance our
targeting capabilities. The introduction of household data targeting

expanded our ability to reach eligible members by 386.8% year over

year.”

 
Case 3:20-cv-07899-AET-LHG Document1 Filed 06/29/20 Page 14 of 31 PagelD: 14
MON-L-001637-20 05/27/2020 1:34:18 PM Pg 4 of 19 Trans ID: LCV2020947811

iv. “Nick on-boarded/trained 2 additional employees who were
completely new to digital marketing. Nick has successfully built
Teladoc’s digital marketing talent.”

10. The Company's overall rating of Plaintiff's 2018 Annual Performance Review was
“Successful Performance.”

11. ‘Plaintiff's manager wrote the following comments in his year-end 2018
Performance Review:

i. “Nick successfully pivoted our Data management practices to be fully

compliant under the new laws.”

ii. “Nick took a Jeadership role in pulling together our very first Member
Engagement Summit.”

iif. “Nick successfully onboarded external agency resources to help us
manage paid search.”

iv. “Nick has a wealth of information and knowledge that can be useful for
the Engagement Consultants and other channel owners on the team.”

12. Throughout his employment with the Company, Plaintiff primarily worked
remotely from his residence in New Jersey.

13. Approximately one to two days per week, Plaintiff would either commute 2 hours
to the Company’s office located in Purchase, New York, or take a bus into Manhattan to attend
meetings and/or perform other work assignments.

14. Onorabout May 3, 2019 Plaintiff learned that his wife was pregnant and that

they were expecting twins.
Case 3:20-cv-07899-AET-LHG Document1 Filed 06/29/20 Page 15 of 31 PagelD: 15
MON-L-001637-20 05/27/2020 1:34:18 PM Pg 5 of 19 Trans ID: LCV2020947811

15. Plaintiff's wife’s estimated due date was December 31, 2019.

16. Shortly thereafter, Plaintiff informed the Company that he and his wife were
expecting twins.

17. Plaintiff further informed the Company that he intended to take parental leave
after his twins were born, pursuant to state and federal law and the Company’s new paid
paternity leave policy.

18. The Company’s newly initiated paid paternity leave policy offered employees six
(6) weeks of paid paternity leave.

19. in response to Plaintiff’s leave request, the Company agreed to provide Plaintiff a
total of ten (10) weeks of leave.

20. On or about December 20, 2019, Plaintiff’s twins were born.

21. _ Plaintiff's leave was approved through March 1, 2020.

22. Just prior to Plaintiffs return from paternity leave, the Company contacted
Plaintiff and directed him to report to the Company’s Purchase, New York, office upon his return
on March 2, 2020.

23. On March 2, 2020, Plaintiff returned from paternity leave and as directed, he
reported to the Company’s Purchase, New York, office.

24. — Shortly after his arrival, Plaintiff met with Nik Nanis, President of Commercial
Business.

25. During the meeting, Mr. Nanis raised an ongoing discussion of potentially moving

Plaintiff into a new position on his team.

 
Case 3:20-cv-07899-AET-LHG Document1 Filed 06/29/20 Page 16 of 31 PagelD: 16

MON-L-001637-20 05/27/2020 1:34:18 PM Pg 6 of 19 Trans ID: LCV2020947811

26. The newrole Mr. Nanis was proposing be created for Plaintiff focused on vetting,
prioritizing and implementing all product and Information Technology requests coming from the
marketing department.

27, Moving Plaintiff into a new role had been previously discussed by several
Company employees over the course of about six (6) months leading up to Plaintiff taking
paternity leave.

28. Prior to his paternity leave, Plaintiff and Mr. Nanis had engaged in several
communications concerning Plaintiff's potential transfer to the Commercial Business team.

29. During his paternity leave, Plaintiff continued the dialog with Mr. Nanis and his
team regarding the potential new role and Plaintiff's fit on the team.

30. After his meeting with Mr. Nanis on the day he returned from paternity leave,
Opeyemi Oluwole, Senior Vice President of Consumer Engagement and Experience for the
Company requested Plaintiff meet with her and Human Resources representative Sara Tirgari.

31. During the meeting, Plaintiff's employment was terminated.

32. The Company informed Plaintiff that the reason for his termination was due to a
restructuring.

33. Upon information and belief, Plaintiff was the only employee of the Company who

__ was terminated.
34, The Company made no effort or attempt to secure Plaintiff another position

within the Company, including the position he had been discussing with Mr. Nanis for the past

several months.

 
Case 3:20-cv-07899-AET-LHG Document1 Filed 06/29/20 Page 17 of 31 PagelD: 17

MON-L-001637-20 05/27/2020 1:34:18 PM Pg 7 of 19 Trans ID: LCV2020947811

35. After his termination, Plaintiff requested that the Company assist him finding a
new position with the Company.

36. There were open positions within the Company for which Plaintiff was qualified.

37. To that end, Plaintiff scheduled a telephone call with Human Resources to discuss
opportunities within the Company.

38. Without explanation, Human Resources did not show up for the telephone call as
scheduled or otherwise communicate with Plaintiff to cancel the call.

39, Despite Plaintiffs requests, the Company refused to assist Plaintiff in securing a
new position within the Company. :

40.  Thealleged Reduction-in-Force (“RIF”) that resulted in the elimination of Plaintiff's
position was not made in good faith.

41. Instead, the alleged RIF was motivated by illegitimate, discriminatory and
retaliatory reasons.

42. The alleged RIF was not adequately analyzed or documented by the Company.

43. | The Company failed to utilize adequately documented selection criteria and
procedures for implementation.

44. ‘The alleged RIF was not made on the basis of objective job-related selection
criteria and procedures by reference to the individuals occupying the affected positions.

45. The alleged RIF was not based on fair and objective evaluations of Plaintiff and the
employees retained to perform Plaintiffs job duties and responsibilities.

46. The Company took no actions to assist Plaintiff in obtaining a different position

within the Company.
Case 3:20-cv-07899-AET-LHG Document 1 Filed 06/29/20 Page 18 of 31 PagelD: 18
MON-L-001637-20 05/27/2020 1:34:18 PM Pg 8 of 19 Trans ID: LCV2020947811

47, There were several jobs within the Company that were open for which Plaintiff
was qualified at the time the Company terminated his employment and thereafter.

48. Plaintiff requested that the Company consider him for any and all available job
openings.

49. Despite Plaintiff's request, Defendants provided no assistance to Plaintiff in
obtaining a new position and declined to consider Plaintiff for any open position.

50. As a result of the above retaliatory, discriminatory and unlawful conduct of
Defendants, Plaintiff suffered and continues to suffer significant emotional distress and other
compensatory damages.

FIRST COUNT

VIOLATION OF THE FAMILY AND MEDICAL LEAVE ACT (“FMLA”)
U.S.C. § 2601, et seq.

51. Plaintiff repeats and realleges each of the prior allegations of the within Complaint
as if set forth at length herein.

52. At all relevant times, the Company was an employer within the meaning of the
FMLA. ,

53. = Atall relevant times, Plaintiff was an eligible employee within the meaning of the
FMLA. °

54. Plaintiffs family leave is a qualifying event for leave entitlement as defined by
FMLA.

55. On or about January 1, 2020 through March 2, 2020, Plaintiff took a family leave

of absence that was protected under the FMLA.
Case 3:20-cv-07899-AET-LHG Document 1 Filed 06/29/20 Page 19 of 31 PagelD: 19
MON-L-001637-20 05/27/2020 1:34:18 PM Pg 9 of 19 Trans ID: LCV2020947811

56. |The Company was obligated to return Plaintiff to the same or equivalent position
upon his return from FMLA leave.

57. By terminating Plaintiff and not providing him an equivalent position, Defendants
unlawfully interfered with, restrained, retaliated and denied the exercise of and/or Plaintiff's
ability to exercise rights provided to him by the FMLA.

58. Plaintiff has been prejudiced by the Company’s FMLA violations.

59, Defendants ABC Companies (1-10) and John Does (1-10) participated in,
condoned, ratified, perpetuated, conspired, incited, coerced, induced and/or aided and/or
abetted the FMLA violations.

60. The aforesaid conduct by the Company was, and is, a willful violation of the FMLA.

61. As a direct and proximate result of the Company’s violation of the FMLA, Plaintiff
has suffered emotional distress, economic loss and other compensatory damages.

WHEREFORE, Plaintiff demands judgment against the Company for harm suffered due to
the aforesaid FMLA violations as follows:

A. Compensatory damages equal to all wages, salary, employment benefits, and

other compensation denied or lost by Plaintiff, pursuant to 29 U.S.C. §2617(a)}(1)(A)(i)(1);

B. Pre-judgment interest pursuant to 29 U.S.C. §2617(a)(1)(A)(ii);

C. Liquidated damages pursuant to 29 U.S.C. §2617(a)(1)(A)(iii);

D. ~ Attorneys’ fees, expert witness fees and costs pursua nt to 29 U.S.C, §2617(a)(3);

E. Post-judgment interest and enhancements to off-set negative tax consequences;

F. Any and all attorneys’ fees, expenses and/or casts, including, but not limited to,

court costs, expert fees and all attorneys’ fees incurred by Plaintiff in the prosecution of
Case 3:20-cv-07899-AET-LHG Document1 Filed 06/29/20 Page 20 of 31 PagelD: 20
MON-L-001637-20 05/27/2020 1:34:18 PM Pg 10 of 19 Trans ID: LCV2020947811

this suit (including enhancements thereof required to off-set negative tax consequences
and/or enhancements otherwise permitted under law);
G. Order declaring that the Company has violated the FMLA and requiring the
Company to take appropriate corrective action to end discrimination in the workplace;
and
H. Such other relief as may be available pursuant to the FMLA and which the Court
deems just and equitable.

SECOND COUNT

VIOLATION OF THE NEW JERSEY FAMILY LEAVE ACT (“NJFLA”)
N.J.S.A, 34:11B-1, et. seq.

62. Plaintiff repeats and realleges each of the prior allegations of the within Complaint
as if set forth at length herein.
63. At all times relevant, the Company was an employer within the meaning of the
NJFLA.
64. At all times relevant, Plaintiff was an eligible employee within the meaning of the
NJFLA.
65. Plaintiff took a protected family leave pursuant to the NJFLA as a result of the birth
‘of his infant twins. | |
66. |The Company was obligated to return Plaintiff to the same or equivalent position
upon his return from NJFLA leave.
67. By terminating Plaintiff and not providing him an equivalent position, Defendants
unlawfully interfered with, restrained, retaliated and denied the exercise of and/or Plaintiff's

. ability to exercise rights provided to him by the NJFLA.

10
Case 3:20-cv-07899-AET-LHG Document1 Filed 06/29/20 Page 21 of 31 PagelD: 21
MON-L-001637-20 05/27/2020 1:34:18 PM Pg 11 of 19 Trans ID: LCV2020947811

68. Plaintiff has been prejudiced by the Company’s violations.

69. The aforesaid conduct by the Company was willful violations of the NJFLA.

70. Defendants ABC Companies (1-10) and John Does (1-10) participated in,
condoned, ratified, perpetuated, conspired, incited, coerced, induced and/or aided and/or
abetted the NJFLA violations.

71, As a direct and proximate result of the Company’s violations of the NJFLA, Plaintiff
has suffered, and continues to suffer, emotional distress, economic loss and other damages.

WHEREFORE, Plaintiff demands judgment against the Company for harm suffered due to
the aforesaid NJFLA violations as follows:

A. Back pay and benefits;

B. Front pay and benefits;

C. Compensatory damages;

D. Consequential damages; |

E. Equitable relief;

F. Punitive damages;

G. Pre-judgment interest and enhancements to off-set negative tax consequences;
H. Any and all attorney’s fees, expenses and/or costs, including, but not limited to

court costs, expert fees, and all attorney fees incurred by Plaintiff in the prosecution of
this suit (including enhancements thereof required to off-set negative tax consequences
and/or enhancements otherwise permitted under law);

I. Declaring that the Company has violated the NJFLA and requiring the Company to

take appropriate corrective action to end discrimination in the workplace; and

11
Case 3:20-cv-07899-AET-LHG Document1 Filed 06/29/20 Page 22 of 31 PagelD: 22
MON-L-001637-20 05/27/2020 1:34:18 PM Pg 12 of 19 Trans ID: LCV2020947811

J. Such other relief as may be available pursuant to the NJFLA and/or which the
Court deems just and equitable.
THIRD COUNT

NEW JERSEY LAW AGAINST DISCRIMINATION — GENDER DISCRIMINATION
N.J.S.A.10:5-1, et seq. (“LAD”)

72. Plaintiff repeats and realleges each and every prior allegation of the Complaint as
set forth at length herein.

73. During all times relevant to this cause of action, the Company is an “employer” as
those terms are defined by the LAD, N.J.S.A.10:5-5(a) and (c).

74. During all times relevant to this cause of action, Plaintiff is a “person” and
“employee” as those terms are defined by the LAD, N.J.S.A.10:5-5(a) and (f).

75. Plaintiff was performing to the reasonable expectations of Defendants throughout
his employment. | -

76. The discrimination and other adverse employment actions taken against Plaintiff
by Defendants, including the termination of Plaintiff's employment, were the result of Plaintiff's
sex.

77. The Company did not treated women differently, and did not terminate their
employment , for taking family leave to give birth and care for the newborn baby.

78. Defendants’ acts or omissions were the cause of Plaintiff's harm and were
actuated by actual malice or accompanied by wanton and willful disregard of Plaintiff, who

foreseeably was harmed by those acts or omissions.

12
Case 3:20-cv-07899-AET-LHG Document1 Filed 06/29/20 Page 23 of 31 PagelD: 23
MON-L-001637-20 05/27/2020 1:34:18 PM Pg 13 of 19 Trans ID: LCV2020947811

79. Defendants ABC Companies (1-10) and John Does (1-10) participated in,
condoned, ratified, perpetuated, conspired, incited, coerced, induced and/or aided and/or
abetted the LAD violations.

80. The aforementioned conduct by Defendants violated the LAD.

81. As a direct and proximate result of Defendants’ violation of the LAD, Plaintiff has
suffered emotional distress, economic loss and other damages.

WHEREFORE, Plaintiff demands judgment against Defendants for harm suffered due to
gender discrimination in violation of the LAD as follows: - |

A. Back pay and benefits;

B. Front pay and benefits;

C. Compensatory damages;

D. Consequential damages;

E. Punitive damages;

F, Prejudgment interest and enhancements to off-set negative tax consequences;
G. Any and all attorneys’ fees, expenses and/or costs, including, but not limited to,

court costs, expert fees and all attorneys’ fees incurred by Plaintiff in the prosecution of
this suit (including enhancements thereof required to off-set negative tax consequences
and/or enhancements otherwise permitted under law);

H. Such other relief as may be available pursuant to the LAD and which the Court
deems just and equitable;

|. Ordering Defendants to take appropriate corrective action to stop and prevent

retaliation at the workplace;

13
Case 3:20-cv-07899-AET-LHG Document1 Filed 06/29/20 Page 24 of 31 PagelD: 24
MON-L-001637-20 05/27/2020 1:34:18 PM Pg 14 of 19 Trans ID: LCV2020947811

‘ J. Ordering Defendants to undergo anti-discrimination training;

K. Ordering Defendants to undergo anti-retaliation training;

L. Ordering Defendants to engage a research organization to assess the effectiveness of

their anti-discrimination training;

M. Ordering Defendants to engage a research organization to assess the effectiveness

of their anti-retaliation training;

N. Ordering Defendants to identify an appropriate professional to investigate any future

complaints of discrimination;

O. Ordering Defendants to identify an appropriate professional to investigate any future

complaints of retaliation; and

P. Such other relief as may be available and which the Court deems just and equitable.

FOURTH COUNT
LAD — RETALIATION

82. Plaintiff repeats and realleges each and every prior allegation of the Complaint as
set forth at length herein.

83. Defendants’ conduct and/or treatment of Plaintiff, including but not limited to the
termination of his employment and refusal to place Plaintiff in another position within the
Company, was in retaliation for Plaintiff's exercise, attempted exercise and/or enjoyment of
rights provided to him under the LAD.

84. The retaliatory actions taken by Defendants against Plaintiff are in violation of the

LAD.

14
Case 3:20-cv-07899-AET-LHG Document1 Filed 06/29/20 Page 25 of 31 PagelD: 25
MON-L-001637-20 05/27/2020 1:34:18 PM Pg 15 of 19 Trans ID: LCV2020947811

85. Defendants’ acts or omissions were the cause of Plaintiffs harm and were
actuated by actual malice or accompanied by wanton and willful disregard of Plaintiff, who
foreseeably was harmed by those acts or omissions.

86. Defendants ABC Companies (1-10) and John Does (1-10) participated in,
condoned, ratified, perpetuated, conspired, incited, coerced, induced and/or aided and/or
abetted the LAD violations.

87. Asa direct and proximate result of Defendants’ violation of the LAD, Plaintiff has
suffered emotional distress, economic loss and other damages.

WHEREFORE, Plaintiff demands judgment against Defendants for harm suffered due to
disability discrimination in violation of the LAD as follows:

A. Back pay and benefits;

B. Front pay and benefits;
C. Compensatory damages;
D. Consequential damages;
. E. Punitive damages;
F. Prejudgment interest and enhancements to off-set negative tax consequences;

G. Any and all attorneys’ fees, expenses and/or costs, including, but not limited to, court
costs, expert fees and all attorneys’ fees incurred by Plaintiff in the prosecution of this
suit (including enhancements thereof required to off-set negative tax consequences
and/or enhancements otherwise permitted under law);

~H. Such other relief as may be available pursuant to the LAD and which the Court deems

just and equitable;

15
Case 3:20-cv-07899-AET-LHG Document1 Filed 06/29/20 Page 26 of 31 PagelD: 26
MON-L-001637-20 05/27/2020 1:34:18 PM Pg 16 of 19 Trans ID: LCV2020947811

I. Ordering Defendants to take appropriate corrective action to stop and prevent

retaliation at the workplace;

J. Ordering Defendants to undergo anti-discrimination training;

K. Ordering Defendants to undergo anti-retaliation training;

L. Ordering Defendants to engage a research organization to assess the effectiveness of

their anti-discrimination training;

M. Ordering Defendants to engage a research organization to assess the effectiveness of

their anti-retaliation training;

N. Ordering Defendants to identify an appropriate professional to investigate any future

complaints of discrimination;

O. Ordering Defendants to identify an appropriate professional to investigate any future

complaints of retaliation; and

P. Such other relief as may be available and which the Court deems just and equitable.
FIFTH COUNT

DECLARATORY JUDGMENT AS TO THE UNENFORCABILITY
OF THE EMPLOYMENT AGREEMENT

88. _ Plaintiff repeats and realleges each of the prior allegations of the within Complaint
as if set forth at length herein.

89. At the time Plaintiff accepted his employment with the Company, the Company
required Plaintiff enter into certain Restrictive Covenants, that restrict his ability to secure new
employment because of certain non-solicitation and non-competition restrictive covenants

contained in the Offer Letter provided to him.

16
Case 3:20-cv-07899-AET-LHG Document 1 Filed 06/29/20 Page 27 of 31 PagelD: 27
MON-L-001637-20 05/27/2020 1:34:18 PM Pg 17 of 19 Trans ID: LCV2020947811

90. After unlawfully terminating Plaintiff's employment, the Company informed
Plaintiff that he remains “bound to any agreement [he] may have signed upon accepting an offer
of employment from [the Company].”

91. The Company further offered Plaintiff a document entitled, “Severance
Agreement, Waiver and General Release”, which reads in relevant part:

This Agreement contains the complete understanding between the
parties, with the exception of the Non-Compete, Non-Solicitation
and Confidentiality Agreement, which shall remain in full force and
effect. The parties agree that no promises or agreements shall be
binding or shall modify this understanding unless in writing and
signed by both parties.

92. For the reasons set forth herein, including but not limited to the involuntary
and/or unlawful termination of Plaintiff's employment, the non-solicitation and non-competition
restrictive covenants cannot be enforced as a matter of contract law, equity and/or public policy..

93. Defendants have no protectable interest in enforcing the non-solicitation and
non-competition restrictive covenants and preventing Plaintiff from securing new employment
after the involuntary and/or unlawful termination of his employment.

94. Asa direct and proximate result of the Defendants’ unlawful actions, Plaintiff has
suffered damages.

WHEREFORE, Plaintiff demands judgment against Defendants for harm suffered as
follows:

A. Declaring any agreements that restrict Plaintiff's ability to solicit and/or compete

in anew position are invalid and unenforceable;

B. Compensatory damages;

Cc. Consequential damages;

17
Case 3:20-cv-07899-AET-LHG Document 1 Filed 06/29/20 Page 28 of 31 PagelD: 28
MON-L-001637-20 05/27/2020 1:34:18 PM Pg 18 of 19 Trans ID: LCV2020947811

D. Pre-judgment interest;
E. Any and all attorneys’ fees, expenses and/or costs, including, but not limited to,
Court costs, expert fees and all attorneys’ fees incurred by Plaintiff in the prosecution of
this suit; and
F. Such other relief as may be available and which the Court deems just and
equitable.

SMITH EIBELER, LLC

By: /s/ Christopher J. Eibeler

CHRISTOPHER J. EIBELER .

Dated: May 27, 2020
CERTIFICATION
Pursuant to Rule 4:5-1, it is hereby stated to the best of my knowledge and belief that the

matter in controversy is not the subject of any other action pending or contemplated in any other
court or of a pending arbitration proceeding. Further, Plaintiff is unaware of any non-party who
should be joined in the action pursuant to R. 4:28 or who is subject to joinder pursuant to R. 4:29-
1(b) because of potential liability to any party on the basis of the same transactional facts. |
further certify that confidential personal identifiers have been redacted from documents now
submitted to the court, and will be redacted from all documents submitted in the future in
accordance with Rule 1:38-7(b).

SMITH EIBELER, LLC

By: 's/ Christopher J. Eibeler
CHRISTOPHER J. EIBELER

Dated: May 27, 2020

18
Case 3:20-cv-07899-AET-LHG Document 1 Filed 06/29/20 Page 29 of 31 PagelD: 29
MON-L-001637-20 05/27/2020 1:34:18 PM Pg 19 of 19 Trans ID: LCV2020947811

JURY DEMAND

Plaintiff hereby demands trial by jury on all issues so triable.

SMITH EIBELER, LLC

By: /s/ Christopher J. Eibeler
CHRISTOPHER J. EIBELER
Dated: May 27, 2020

DESIGNATION OF TRIAL COUNSEL
Pursuant to Rule 4:25-4, Christopher J. Eibeler, Esq. is designated as trial counsel for the

above-captioned matter. :

SMITH EIBELER, LLC

By: 's/ Christopher J. Eibeler
CHRISTOPHER J. EIBELER
Dated: May 27, 2020

19
Case 3:20-cv-07899-AET-LHG Document1 Filed 06/29/20 Page 30 of 31 PagelD: 30
MON-L-001637-20 05/27/2020 1:34:18 PM Pg 1 of 1 Trans ID: LCV2020947811

Civil Case Information Statement

 

Case Caption: CAUGHEL NICHOLAS VS TELADOC Case Type: LAW AGAINST DISCRIMINATION (LAD) CASES
HEALTH, INC. © Document Type: Complaint with Jury Demand

Case Initiation Date: 05/27/2020 Jury Demand: YES - 6 JURORS

Attorney Name: CHRISTOPHER J EIBELER Is this a professional malpractice case? NO

Firm Name: SMITH EIBELER LLC Related cases pending: NO

Address: 101 CRAWFORDS CORNER RD STE 1-105R If yes, list docket numbers:

HOLMDEL NJ 07733 Do you anticipate adding any parties (arising out of same
Phone: 7324441300 transaction or occurrence)? NO

Name of Party: PLAINTIFF : CAUGHEL, NICHOLAS
Name of Defendant's Primary Insurance Company
_ (ifknown): Unknown

Are sexual abuse claims alleged by: NICHOLAS CAUGHEL? NO

 
  

   
 

   

SELES SEO aos :
APPROPRIATE FOR MEDI

    
 

LORD
TERM

  
    

Do parties have a current, past, or recurrent relationship? YES
If yes, is that relationship: Employer/Employee
Does the statute governing this case provide for payment of fees by the losing party? YES

Use this space to alert the court to any special case characteristics that may warrant individual
management or accelerated disposition:

Do you or your client need any disability accommodations? NO
If yes, please identify the requested accommodation:

Will an interpreter be needed? NO
If yes, for what language:

Please check off each applicable category: Putative Class Action? NO Title 59? NO Consumer Fraud? NO

 

| certify that confidential personal identifiers have been redacted from documents now submitted to the
court, and will be redacted from all documents submitted in the future in accordance with Rule 1:38-7(b)

05/27/2020 /si CHRISTOPHER J EIBELER
Dated Signed
Case 3:20-cv-07899-AET-LHG Document 1 Filed 06/29/20 Page 31 of 31 PagelD: 31
MON L 001637-20 05/28/2020 4:28:36 AM Pg 1 of 1 Trans ID: LCV2020952399

” '

MONMOUTH COUNTY
SUPERIOR COURT
PO BOX 1269
FREEHOLD NJ 07728
TRACK ASSIGNMENT NOTICE
COURT TELEPHONE NO. (732) 358-8700
COURT HOURS 8:30 AM - 4:30 PM

DATE: MAY 27, 2020
RE: CAUGHEL NICHOLAS VS TELADOC HEALTH, INC.
DOCKET: MON L -001637 20

THE ABOVE CASE HAS BEEN ASSIGNED TO: TRACK 3.

DISCOVERY IS 450 DAYS AND RUNS FROM THE FIRST ANSWER OR 90 DAYS
FROM SERVICE ON THE FIRST DEFENDANT, WHICHEVER COMES FIRST.

THE PRETRIAL JUDGE ASSIGNED IS: HON ANDREA I. MARSHALL

IF YOU HAVE ANY QUESTIONS, CONTACT TEAM 002
AT: (732) 358-8700.

IF YOU BELIEVE THAT THE TRACK IS INAPPROPRIATE YOU MUST FILE A
CERTIFICATION OF GOOD CAUSE WITHIN 30 DAYS OF THE FILING OF YOUR PLEADING.
PLAINTIFF MUST SERVE COPIES OF THIS FORM ON ALL OTHER PARTIES IN ACCORDANCE
WITH R.4:5A-2,
ATTENTION:

ATT: CHRISTOPH J. EIBELER

SMITH EIBELER LLC

101 CRAWFORDS CORNER RD

STE 1~105R

HOLMDEL : NJ 07733

ECOURTS
